DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second upstream outer contact member”, “second downstream facing outer surface”, and “upstream outer chamber opening” of claims 3-4; the “third or further downstream outer contact member”, “third or further upstream facing outer contact surface”, “third downstream outer chamber opening”, and “third downstream outer chamber” of claims 6-7; the “second downstream outer passageway” of claim 9; a passageway that is canted in a circumferential direction away from the first radial contact line, as claimed in claim 15; the passageway formed within a portion of the outer housing as claimed in claim 16; and the gas turbine engine comprising a brush seal as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 18-21, the phrase “a collective contact surface between … is greater than a collective surface of the downstream outer chamber opening” renders the claim indefinite, since it is unclear what parameter is being compared in the “greater than” statement.  Specifically, it is unclear whether the collective contact surface is meant to have greater surface area, length, width, etc. than the collective area/length/width/etc. of the downstream outer chamber opening.  For examination purposes, it is presented that the collective contact surface is meant to have greater surface area than the collective area of the downstream outer chamber opening, as appears to be suggested by [0008] of the specification.  Claims 2-20
Claim 8 recites the limitation "the second downstream outer chamber" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is presented that claim 8 is intended to depend upon claim 5, which defines “a second downstream outer chamber.”  Claim 8 also includes the limitation “the second contact member” in line 1, presumably referring to the second downstream outer contact member of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 10-17 are also rendered indefinite due to their dependency upon claim 8.
Claim 10 recites the limitation "the second downstream outer passageway" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is presented that claim 10 is intended to introduce “a second downstream outer passageway”.  Claims 11-14 are also rendered indefinite due to their dependency upon claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0208427 A1) in view of Enderby (US 2006/0210392 A1).
Regarding claim 1, Wright discloses (Fig. 1, 3, 7a) a brush seal (see [0054], especially line 4, wherein the seal segment inner housing 12 may carry a brush seal and see also, for example, the configuration of Fig. 9a, wherein seal 60 is carried in seal segment inner housing 12) for sealing a leakage gap in an axial flow path between a relatively higher fluid pressure region (Pup) and a relatively lower down, see Fig. 7a and [0007-0008]), comprising an outer housing (14) and an inner housing (12) located at least partially within and configured for radial displacement relative to the outer housing (Fig. 7a and [0008], [0011], and [0030], lines 1-9), wherein: the outer housing comprises a first downstream outer contact member (48) comprising a first upstream facing outer contact surface configured along a first radial contact line (see annotated Fig. 7a below), and a second downstream outer contact member (52) comprising a second upstream facing outer contact surface configured, and radially spaced from the first upstream facing outer contact surface, along the first radial contact line to define a first downstream outer chamber opening (opening to pressure balancing pocket 38) therebetween (see annotated Fig. 7a below and [0051]); and, the inner housing comprises a first bristle layer in physical communication with a first upstream facing inner contact surface configured along a second radial contact line (see [0054], especially line 4, and the configuration of Fig. 9a, wherein it is visually apparent that seal 60 comprises a bristle layer in physical communication with a first upstream facing inner contact surface configured along a second radial contact line, see annotated Fig. 9a below).  Here, while Fig. 7a does not depict a brush seal with bristle layers as claimed, it would be obvious based on the teaching of [0054] to incorporate a brush seal in the same manner as is shown for the embodiment of Fig. 9a.  Wright also discloses a downstream facing surface (see annotated Fig. 7a below) of the inner housing being maintained in physical communication with at least the first upstream facing outer contact surface and the second upstream facing outer contact surface during radial displacement thereof (see Fig. 7a; here it is visually apparent in Fig. 7a that the inner housing downstream surface would contact the first and second upstream facing outer contact surfaces at any radial position of the seal inner housing 12 within the outer housing 14, since the inner housing downstream surface is continuous along the first radial contact line over most of the seal segment, as seen in Fig. 3).  Wright also teaches a downstream outer chamber (pressure balancing pocket 38) and an upstream outer chamber (pressure balancing pocket 42) that are included and fed with pressurized fluid to provide a 
    PNG
    media_image1.png
    480
    650
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    488
    798
    media_image2.png
    Greyscale
(pressure balance pockets 38 and 42) ([0048], ln 6-8).
 
Wright fails to teach that at all relative radial positions of the inner housing relative to the outer housing, during use, a collective contact surface between the downstream facing surface of the inner housing and both the first upstream facing outer contact surface and the second upstream facing outer contact surface has greater surface area than a collective surface of the downstream outer chamber opening.
Enderby exhibits a similar configuration of brush seal (6, Fig. 1), which includes an inner housing (12) carrying a bristle pack (17) is disposed in an outer housing (14) ([0033-0034]), the outer housing allowing radial displacement of the inner housing ([0041-0043]), and the outer housing including a downstream outer chamber (plenum 62) for providing a force upon the inner housing to counter the pressure loading on the seal segment ([0046]).  Enderby teaches that the size of the force applied to the inner housing from the downstream outer chamber is governed by the pressure of the pressurized air fed to the chamber and by the surface area of the inner housing which abuts the chamber ([0047], lines 1-5), and thus that the area of the inner housing which abuts the downstream outer chamber may be increased or reduced in order to increase or reduce the counter-force respectively as desired ([0047], lines 5-12).
Because Wright and Enderby both describe brush seal assemblies with chambers that counter-act pressure loading on the seal segment, and since it is known in the art that the counter-force applied by such a chamber is governed, at least in part, by the surface area of the seal segment which abuts the chamber (Enderby, [0047]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the area of the downstream outer chamber opening in Wright by reducing the size of the downstream outer chamber, such that a collective contact surface between the downstream facing surface of the inner housing and both the first upstream facing outer contact surface and the second upstream facing outer contact surface has greater surface area than a collective surface of the downstream outer chamber opening, in order to reduce the counter-
Regarding claim 2, Wright further discloses that the outer housing comprises a first upstream outer contact member (49) comprising a first downstream facing outer surface configured along a third radial contact line (see annotated Fig. 7a above and [0051]).
Regarding claim 3, Wright further discloses that the outer housing comprises a second upstream outer contact member (50) comprising a second downstream facing outer surface configured, and radially spaced from the first downstream facing outer surface, along the third radial contact line to define an upstream outer chamber opening (opening to pressure balancing pocket 42) therebetween (see annotated Fig. 7a above, [0047], and [0051]).
Regarding claim 4, while Wright does not disclose that at all relative radial positions of the inner housing relative to the outer housing, during use, a collective contact surface between an upstream facing surface of the inner housing and the or each downstream facing outer surface of the outer housing is greater than a collective surface of the upstream outer chamber opening, Enderby teaches that the size of the force applied to the inner housing from a pressurized outer chamber is governed, at least in part, by the surface area of the inner housing which abuts the chamber ([0047], lines 1-5), and 
Regarding claim 5, Wright further discloses that the second downstream outer contact member and second upstream facing outer contact surface are configured, and radially spaced from a radially outer wall of the outer housing, along the first radial contact line, to at least partially define and separate a first downstream outer chamber opening (opening of pressure balance pocket 38) of a first downstream outer chamber (38) and a second downstream outer chamber opening of a second downstream outer chamber (see annotated Fig. 7a above, here, like for the first downstream outer chamber, the opening of the second downstream outer chamber is along the first radial contact line).
Regarding claim 6, Wright further discloses that a plurality of downstream outer chambers may be included along the downstream inner wall of the outer housing ([0037], lines 9-12).  In order for a chamber to be formed in the configuration of Fig. 7a, at least one additional downstream outer contact member of the same configuration as the first and second downstream outer contact members must be provided along the first radial contact line to separate the chamber from adjacent chambers.  Wright therefore may also exhibit a third or further downstream outer contact member comprising a third or further upstream facing outer contact surface configured along the first radial contact line.  Further, Wright may also exhibit that the third or further upstream facing outer contact surface is both 
Regarding claim 7, in the embodiment of Wright according to claim 6 (wherein a plurality of downstream outer chambers are included along the downstream inner wall of the outer housing), Wright further exhibits that the third or further downstream outer contact member comprising the third or further upstream facing outer contact surface at least partially defines a third or further downstream outer chamber opening of a third or further downstream outer chamber (see in re claim 6; here it is clear that a third or further downstream outer chamber disposed along the downstream inner wall of the outer housing, as disclosed by Wright, must also include openings facing upstream).
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wright as modified by Enderby according to claim 5 and in further view of Uehara (US 2002/0105146 A1).
Regarding claim 8, Wright as modified by Enderby according to claim 5 discloses the brush seal according to claim 5.  
Wright fails to teach that the second downstream outer contact member comprises a first downstream outer passageway configured to fluidly connect either the second downstream outer chamber and the first downstream outer chamber or the second downstream outer chamber and a third or further downstream outer chamber.
Uehara exhibits (Fig. 9A-9B) a seal for sealing an axial flow path between a relatively higher fluid pressure region and a relatively lower fluid pressure region, comprising a seal member (29) that is housed in an outer housing (assembly of 24, 26, and 27) which includes a downstream outer contact member (50) on the downstream inner wall of the outer housing, which separates a first downstream outer chamber (volume between contact member 50 and top wall 24) and a second downstream outer chamber (volume radially beneath contact member 50, see Fig. 9B).  Uehara teaches that a first downstream outer passageway (51) may be included in the downstream outer contact member in order to reduce the resistance of flow between the first and second downstream outer chambers, thereby providing a pressure distribution along the whole downstream side of the seal that ignores the effect of the downstream contact member (or in other words equalized pressure between the chambers) ([0041]).
Because both Wright and Uehara describe seals for sealing an axial flow path between a relatively higher fluid pressure region and a relatively lower fluid pressure region, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second downstream outer contact member of Wright to include a first downstream outer passageway configured to fluidly connect the second downstream outer chamber and the first downstream outer chamber, in order to provide an equalized pressure distribution between the two chambers, as described in Uehara ([0041]).
Regarding claim 9, Wright further discloses that a plurality of downstream outer chambers may be included along the downstream inner wall of the outer housing ([0037], lines 9-12).  In an embodiment that includes a third downstream outer chamber, a third downstream outer contact member must also be present to separate the third downstream outer chamber from adjacent chambers, and the third downstream outer contact member may arbitrarily be designated as the contact member that is between the first and the second, and the first and third downstream outer .
Claim(s) 1, 5, 8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Samudrala (US 2012/0286476 A1) in view of Enderby.
Regarding claim 1, Samudrala discloses (Fig. 5A-5B) a brush seal (290) for sealing a leakage gap in an axial flow path between a relatively higher fluid pressure region (135) and a relatively lower fluid pressure region (145) ([0023], line 7-9), comprising an outer housing (110, which includes hooking portion 180) and an inner housing (131) located at least partially within and configured for radial displacement relative to the outer housing (Fig. 5A and [0023]), wherein: the outer housing comprises a first downstream outer contact member comprising a first upstream facing outer contact surface configured along a first radial contact line (see annotated Fig. 5A below), and a second downstream outer contact member comprising a second upstream facing outer contact surface configured, and radially spaced from the first upstream facing outer contact surface, along the first radial contact line to define a first downstream outer chamber opening (opening of pressure balance pocket 270) therebetween (see annotated Fig. 5A below, [0025], and [0028-0029]); and, the inner housing comprises a first bristle layer (170) in physical communication with a first upstream facing inner contact surface configured along a second radial contact line (see annotated Fig. 5A below), a downstream facing surface (210) of the inner housing being maintained in physical communication with at least the first 
    PNG
    media_image3.png
    542
    941
    media_image3.png
    Greyscale
seal ([0024-0025]).

Samudrala fails to teach that at all relative radial positions of the inner housing relative to the outer housing, during use, a collective contact surface between the downstream facing surface of the inner housing and both the first upstream facing outer contact surface and the second upstream facing outer contact surface has greater surface area than a collective surface of the downstream outer chamber opening.
Enderby exhibits a similar configuration of brush seal (6, Fig. 1), which includes an inner housing (12) carrying a bristle pack (17) is disposed in an outer housing (14) ([0033-0034]), the outer housing allowing radial displacement of the inner housing ([0041-0043]), and the outer housing including a 
Because Samudrala and Enderby both describe brush seal assemblies with chambers that counter-act pressure loading on the seal segment, and since it is known in the art that the counter-force applied by such a chamber is governed, at least in part, by the surface area of the seal segment which abuts the chamber (Enderby, [0047]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the area of the downstream outer chamber opening in Samudrala by reducing the size of the downstream outer chamber, such that a collective contact surface between the downstream facing surface of the inner housing and both the first upstream facing outer contact surface and the second upstream facing outer contact surface has greater surface area than a collective surface of the downstream outer chamber opening, in order to reduce the counter-force applied to the seal segment, as described in Enderby ([0047]).  In other words, it is clear from Enderby that the area of abutment between a seal and a pressurized chamber represents a result-effective variable that is known in the art to govern the counter-force applied by the chamber to the seal.  Further, Samudrala suggests that the size of the downstream outer chamber may be tailored as desired ([0024], lines 11-14).  It would thus be obvious to one of ordinary art, as a matter of routine design optimization wherein a reduced counter-force is desired, to attempt a significantly smaller downstream outer chamber than that depicted in Fig. 5a, one which exhibits the claimed configuration 
Regarding claim 5, Samudrala further discloses the second downstream outer contact member and second upstream facing outer contact surface are configured, and radially spaced from a radially outer wall of the outer housing, along the first radial contact line, to at least partially define and separate a first downstream outer chamber opening (opening of pressure balance pocket 270) of a first downstream outer chamber (270) and a second downstream outer chamber opening of a second downstream outer chamber (see annotated Fig. 5A below).
Regarding claim 8, Samudrala further discloses that the second downstream outer contact member comprises a first downstream outer passageway (hook groove 300) configured to fluidly connect the second downstream outer chamber and the first downstream outer chamber (see Fig. 5A-5B and [0028]; here it is clear from Fig. 5A and 5B that the hook groove is formed within the second downstream outer contact member and fluidly connects the first and second downstream outer chambers).
Regarding claim 10, Samudrala further discloses that the first downstream outer passageway is configured to fluidly connect a source of pressurized fluid and the second downstream outer chamber and the first downstream outer chamber (here, it is clear from [0024-0025] that the pressure balance pocket receives pressurized fluid from upstream of the seal via conduits of varying form that connect the pressure balance pocket to the seal slot 190, and it is further clear from Fig. 5A that the first downstream outer passageway is fluidly connected to seal slot 190 and also fluidly connects the first and second downstream outer chamber, therefore the first downstream outer passageway fluidly connects the first and second downstream outer chamber and the seal slot (the pressurized fluid source)).  
Regarding claim 11, Samudrala further discloses that the pressurized fluid pressurizes one or more of the downstream outer chambers, in use, to a pressure higher than that of the pressure of the 
Regarding claim 12, Samudrala further discloses that the pressurized fluid pressurizes one or more of the downstream outer chambers, in use, to a pressure substantially equal that of the pressure of the relatively higher fluid pressure region ([0025], lines 1-3; here it is clear that the first downstream outer chamber (pressure balance pocket) is pressurized in all embodiments of Samudrala to a pressure equalized to the relatively higher pressure region (135) upstream of the seal).
Regarding claim 13, Samudrala further discloses that the pressurized fluid pressurizes one or more of the downstream outer chambers, in use, to a pressure substantially equal to that of the pressure of the relatively higher fluid pressure region ([0025], lines 1-3; here it is clear that the first downstream outer chamber (pressure balance pocket) is pressurized in all embodiments of Samudrala to a pressure equalized to the relatively higher pressure region (135) upstream of the seal).
Regarding claim 14, Samudrala further discloses that the pressurized fluid, in use, at least partially reacts axially applied forces on the inner housing against the outer housing ([0025]; here it is clear that the first downstream outer chamber (pressure balance pocket) reduces axial pressure loading forces on the seal, which can only occur if the pressurized fluids therein applies a counter-force on the seal, or in other words reacts at least a portion of these axially applied forces against the outer housing). 
Regarding claim 16, 
Regarding claim 17, Samudrala further discloses that the first downstream outer passageway is formed upon a portion of the outer housing (see Fig. 5A; here, the first downstream outer passageway may alternatively be interpreted as a channel formed upon a top surface of the outer housing hook portion that serves as the bottom of the channel).
Regarding claim 18, since the proposed combination exhibits the brush seal configuration supplied with pressurized fluid as claimed (see in re claim 1 and 14), it follows that it must also exhibit the method steps of configuring the brush seal comprising an inner housing and an outer housing of the type claimed in claim 1 between the relatively higher fluid pressure region and the relatively lower fluid pressure region (see in re claim 1); and supplying the first downstream outer chamber and the second downstream outer chamber with a pressurized fluid to at least partially react axially applied forces on the inner housing against the outer housing, since these steps would be necessary to produce the proposed combination.  
Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samudrala as modified by Enderby according to claim 1 and in further view of Lutjen (US 2016/0040600 A1).
Regarding claim 19, Samudrala as modified by Enderby according to claim 1 discloses the brush seal of claim 1.  Samudrala also teaches that the brush seal may be used in many types of gas turbine engine (see Fig. 1 and [0020-0021]). 
Samudrala fails to teach a gas turbine engine for an aircraft comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.
Lutjen exhibits (Fig. 1-10) a gas turbine engine for an aircraft comprising: an engine core comprising a turbine (28), a compressor (24), and a core shaft (40) connecting the turbine to the 
Because Samudrala and Lutjen both describe gas turbine engines with brush seals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the brush seal assembly of Samudrala between moving and stationary parts within the gas turbine engine of Lutjen, since it is well known in the art to use brush seals within aircraft gas turbine engines in order to prevent leakage of pressurized high temperature exhaust gases, as described in Lutjen ([0049-0050]).
Regarding claim 20, Lutjen further teaches the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft (“low speed spool” of [0038], lines 1-6); the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (50) connecting the second turbine to the second compressor ([0038], lines 6-9); and, the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft ([0037], ln 1-4; here the second turbine, second compressor, and second core shaft form the “high speed spool”, which by definition rotate at a higher rotational speed than the first core shaft, which is part of the “low speed spool”).

Allowable Subject Matter
While no rejections over the prior art are presently presented for claim 15, any indication of allowability regarding this claim is reserved until the respective rejection(s) under 35 U.S.C. 112(b) are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Primary Examiner, Art Unit 3745